IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                            :
                                                :
                      v.                        :   No. 1208 C.D. 2018
                                                :   Submitted: August 2, 2019
Kenneth Colter                                  :
                                                :
Appeal of: Gordon Parks                         :



BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                                FILED: August 20, 2019


      Gordon Parks (Appellant), pro se, appeals from an Order of the Court of
Common Pleas of Philadelphia County (trial court), dismissing his Motion to
Redeem Premises (Motion to Redeem) as untimely. Appellant sought to redeem
property located at 5507 Wheeler Street, Philadelphia (the Property), which was
sold for unpaid taxes on February 22, 2017. Because Appellant’s Motion to
Redeem was filed outside the nine-month statutory redemption period set forth in
Section 32 of the Municipal Claims and Tax Liens Act (MCTLA),1 we affirm.
      On May 26, 2016, the City of Philadelphia (City) filed an amended tax
petition seeking to sell the Property for unpaid taxes. The City named as the


      1
          Act of May 16, 1923, P.L. 207, as amended, 53 P.S. § 7293.
registered owner Kenneth Colter. The trial court issued a rule returnable for
hearing on October 20, 2016. The door of the Property was posted with notice,
and the City mailed Colter, the mortgagee, various lien holders, and the unnamed
“Occupant” of the Property copies of the petition and rule by certified and first-
class mail. Following the rule returnable hearing, the trial court issued a decree on
October 24, 2016, authorizing the Property’s sale. The decree was mailed to
Colter, the mortgagee, various lien holders, and the unnamed “Occupant” of the
Property by first-class mail. The Property sold at sheriff’s sale on February 22,
2017, to Lisa Holland. The sheriff’s office acknowledged the deed on March 2,
2017.
        On May 10, 2017, Appellant filed a petition to intervene, wherein he alleged
that he had owned the Property since 2013. In support thereof, Appellant attached
a copy of an unrecorded deed dated May 28, 2013, in which Colter gifted
Appellant the Property. Appellant also appended to his petition to intervene a
letter purportedly signed by Colter and Appellant in which Colter stated he is
giving Appellant the Property as a wedding gift. A rule to show cause was issued
on May 11, 2017, returnable on June 1, 2017. No parties filed any response to
Appellant’s petition to intervene. Accordingly, on June 1, 2017, the trial court
granted Appellant permission to intervene.
        Thereafter, there was no docket activity until February 26, 2018, at which
time Appellant filed his Motion to Redeem. In his Motion to Redeem, Appellant
avers as follows:     he has been living in the Property since his release from
incarceration; Colter was his uncle who recently died; Colter did not advise
Appellant that taxes were owed; Appellant has restored the Property; and living
with Appellant was his small child and his oldest child, who was expecting a child



                                          2
of her own. If the Motion to Redeem is granted, Appellant stated “I will make
necessary arrangements to get on a payment plan and start paying the taxes needed
to stay in the house we have made a home for the last 9 years.” (Motion to
Redeem, Record (R.) Item 13.) A rule to show cause was issued, returnable for
May 2, 2018. The City filed a response, stating the Motion to Redeem was filed a
year after the sheriff’s deed was acknowledged. Therefore, the City asked that the
trial court deny the Motion to Redeem.
       On May 2, 2018, the trial court issued its Order denying the Motion to
Redeem. Appellant filed a timely notice to appeal.2 In support of its Order, the
trial court issued an opinion pursuant to Rule 1925(a) of the Pennsylvania Rules of
Appellate Procedure, Pa.R.A.P. 1925(a), wherein the trial court stated it properly
denied the Motion to Redeem as it was untimely under Section 32 of the MCTLA.
       On appeal,3 Appellant’s arguments are difficult to follow but he appears to
challenge the City’s ability to sell the Property at sheriff’s sale because of an
alleged agreement that was “on the table” to pay the taxes in installments.
(Appellant’s Brief (Br.) at 4.) In addition, Appellant argues the trial court erred in
dismissing his Motion to Redeem as untimely, claiming a two-year statute of
limitations applies as the City’s taking of private property constitutes an
unspecified tort. Appellant also makes several statements claiming he was told the
October 20, 2016 hearing, which was the date the rule was returnable on the City’s
amended tax petition, was postponed when it was not.                  Appellant asserts his


       2
         Appellant appealed to the Pennsylvania Superior Court, which transferred this matter to
our Court.
       3
         Our review is limited to determining whether the trial court abused its discretion,
rendered a decision unsupported by substantial evidence, or erred as a matter of law. City of
Philadelphia v. Robinson, 123 A.3d 791, 794 n.2 (Pa. Cmwlth. 2015).



                                               3
constitutional rights are being violated by the taking of his property. He asks the
Court to “set aside” the sale and “to compel [the trial] court to revers[e] all
decrees[,] liens[, and] sales and restore allotment agreement of payment to $7,000
and a[] monthly payment of $300 til payed [sic] off.” (Id. at 6-7.)
      The City responds that the Motion to Redeem was untimely filed, as it was
filed almost one year after the sheriff’s deed was acknowledged, which is outside
the nine-month period set forth in the MCTLA. Alternatively, the City argues that
the Motion to Redeem was defective in that there is no averment that Appellant
was ready, willing, and able to pay the redemption amount, which is a requirement
of the MCTLA. To the extent Appellant is seeking to transform his Motion to
Redeem into a motion to set aside the sale, the City argues he cannot for two
reasons. First, this Court would lack original jurisdiction over such a claim.
Second, even if his Motion to Redeem before the trial court was intended to be a
motion to set aside the sale, it, too, would have been untimely, as the time period to
set aside a sale is even shorter under the MCTLA than the time period to redeem.
As for Appellant’s argument that the taking of his property was a tort, the City
argues there is no legal support for his argument. The City further argues that
many of Appellant’s arguments have been waived as they were not raised in the
trial court.   To the extent Appellant is challenging service, the City asserts
Appellant lacks standing as his interest in the Property was not recorded, and the
MCTLA requires service to registered interest holders. Finally, the City seeks
sanctions for what it considers a frivolous appeal based on Appellant’s “blatant
untruths,” which has caused the City to expend time and money responding to his
baseless claims. (City’s Br. at 15.)




                                          4
      We begin with an examination of Section 32 of the MCTLA, which governs
the redemption process. Section 32 provides, in pertinent part, as follows:

      (a) The owner of any property sold under a tax or municipal claim, or
      his assignees, or any party whose lien or estate has been discharged
      thereby, may, except as provided in subsection (c) of this section
      [(related to vacant property)], redeem the same at any time within nine
      months from the date of the acknowledgment of the sheriff’s deed
      therefor, upon payment of the amount bid at such sale; the cost of
      drawing, acknowledging, and recording the sheriff’s deed; the amount
      of all taxes and municipal claims, whether not entered as liens, if
      actually paid; the principal and interest of estates and encumbrances,
      not discharged by the sale and actually paid; the insurance upon the
      property, and other charges and necessary expenses of the property,
      actually paid, less rents or other income therefrom, and a sum equal to
      interest at the rate of ten per centum per annum thereon, from the time
      of each of such payments. . . .

      (b) Any person entitled to redeem may present his petition to the
      proper court, setting forth the facts, and his readiness to pay the
      redemption money; whereupon the court shall grant a rule to show
      cause why the purchaser should not reconvey to him the premises
      sold; and if, upon hearing, the court shall be satisfied of the facts, it
      shall make the rule absolute, and upon payment being made or
      tendered, shall enforce it by attachment.

      ....

53 P.S. § 7293(a), (b).
      Here, the sheriff’s deed was acknowledged on March 2, 2017.                 Thus,
pursuant to Section 32, Appellant had nine months, or until December 2, 2017, to
seek redemption. Appellant, however, filed his Motion to Redeem on February 26,
2018, three months after the nine-month redemption period ended. Thus, we
cannot conclude the trial court erred in dismissing Appellant’s Motion to Redeem
as untimely.




                                         5
      Appellant argues that the City’s taking of his property constituted some sort
of tort action, to which a two-year statute of limitations applies. Appellant cites no
authority for this theory, nor can we find any. The MCTLA plainly sets forth that
property owners can seek redemption of their property within nine months of
acknowledgement of the sheriff’s deed. 53 P.S. § 7293(a). As explained above,
Appellant filed his Motion to Redeem nearly a year after the sheriff’s deed was
acknowledged. This was untimely.
      Appellant further contends that he had an agreement with the City to make
payments on the Property and accordingly, the sheriff’s sale was premature. There
is no evidence of record to support Appellant’s contentions. In fact, his Motion to
Redeem appears to belie this fact. In his Motion to Redeem, Appellant asserts if
the Motion to Redeem is granted, he “will make necessary arrangements to get on
a payment plan and start paying the taxes . . . .” (Motion to Redeem, R. Item 13.)
This conveys a future intent to do so, not a past action.
      Appellant also argues he was misled into believing that the rule to show
cause hearing scheduled for October 20, 2016, was postponed when it was not.
Again, there is no evidence of record to support that. Nevertheless, assuming this
is true, Appellant has not shown how his rights were harmed by this. Appellant
subsequently intervened in the action. After intervening, Appellant did nothing to
advance his position for eight months.
      It is not clear if Appellant is arguing that he should have been served as the
owner of the Property. To the extent he is making such an argument, we agree
with the City that this is incorrect. There is no evidence that the deed purporting to
convey the Property from Colter to Appellant was recorded and/or registered.
Section 39.2(b) of the MCTLA provides:



                                          6
       [n]o party whose interest did not appear on a title search, title
       insurance policy or tax information certificate or who failed to
       accurately register his interest and address pursuant to section 39.1 of
       this act[4] shall have standing to complain of improper notice if the city
       shall have complied with subsection (a) of this section.
53 P.S. § 7193.2(b).5 Subsection (a) requires the City to post a copy of the tax lien
petition on the most public part of the property, mail a copy of the petition and rule
to show cause to registered, interested parties, and mail a copy to interested parties
of record that have not registered their interest but appear in a title search, title
insurance policy, or tax information certificate. 53 P.S. § 7193.2(a). The City
posted the Property and mailed notice to Colter, as the registered owner, the
mortgagee, and several lienholders, whose interests were of record. There is no
evidence, and Appellant does not allege, that Appellant registered his interest

       4
         Section 39.1 was added by Section 4 of the Act of December 14, 1992, P.L. 850, and
provides:

       (a) Any owner of real property located within a city of the first class, any
       mortgagee thereof or any person having a lien or claim thereon or interest therein
       shall register a notice of interest with the department of the city of the first class
       responsible for collection of tax and municipal claims stating his name, residence
       and mailing address and a description of the real property in which the person has
       an interest. A notice of interest shall not be required for any mortgage or interest
       otherwise properly recorded in the Office of the Recorder of Deeds provided the
       document contains a current address sufficient to satisfy the notice requirements
       of this section. The interested party shall file an amended registration as needed.

       (b) After the completion and filing of a notice of interest, a city of the first class
       shall serve all petitions, rules and other notices required by this act on those
       interested parties at the registered address.

       (c) A city of the first class may promulgate regulations for the bulk registration of
       notices of interest.

53 P.S. § 7193.1.
        5
          Section 39.2 was added by Section 4 of the Act of December 14, 1992, P.L. 859.



                                                 7
pursuant to Section 39.1 of the MCTLA, 53 P.S. § 7193.1. Furthermore, the City
served “Occupant” at the Property’s address. Thus, Appellant cannot complain of
lack of service.
      Appellant also appears to argue that the sale violated his constitutional
rights, although it is not clear in what way. Because Appellant did not raise these
challenges in his Motion to Redeem, the arguments are waived. Rule 302(a) of the
Pennsylvania Rules of Appellate Procedure provides that issues not raised in the
trial court are waived on appeal. Pa.R.A.P. 302(a). Our Supreme Court previously
explained the importance of issue preservation:

      By requiring that an issue be considered waived if raised for the first
      time on appeal, our courts ensure that the trial court that initially hears
      a dispute has had an opportunity to consider the issue. . . . This
      jurisprudential mandate is also grounded upon the principle that a trial
      court, like an administrative agency, must be given the opportunity to
      correct its errors as early as possible. . . . Related thereto, we have
      explained in detail the importance of this preservation requirement as
      it advances the orderly and efficient use of our judicial resources. . . .
      Finally, concepts of fairness and expense to the parties are implicated
      as well.

In re F.C. III, 2 A.3d 1201, 1211-12 (Pa. 2010) (internal citations omitted).
Because Appellant did not raise these arguments in his Motion to Redeem filed
with the trial court, he is precluded from doing so on appeal.
      Next, we briefly address the relief Appellant seeks. He asks the Court “to
compel [the trial] court to revers[e] all decrees[,] liens[, and] sales and restore
allotment agreement of payment to $7,000 and a[] monthly payment of $300 til
payed [sic] off.” (Appellant’s Br. at 7.) In essence, Appellant is asking this Court
to set aside the sheriff’s sale. This is different from the Motion to Redeem that he
filed with the trial court. Redemption permits a party to essentially buy back the


                                          8
property, whereas a petition to set aside a sale challenges the validity of the sale in
the first place. See Section 39.3 of the MCTLA, 53 P.S. § 7193.3.6 Appellant’s
Motion to Redeem states he wanted to make payment arrangements so he could
keep the Property, which he and his family call home. Appellant does not make
any averments that could be construed as challenging the validity of the sale.
Appellant cannot now change the theory he seeks to pursue on appeal to this Court.
If Appellant is truly attempting to challenge the validity of the sale, he must first
do so through the trial court.7
       Finally, we must address the City’s request for sanctions. The City contends
Appellant’s appeal is frivolous and contains “blatant untruths.” (City’s Br. at 15.)
It seeks sanctions in the amount of $2,400, which represents the 8 hours it spent
responding to Appellant’s appeal at a rate of $300 per hour, which the City
considers a reasonable market rate for the work.
       Pursuant to Rule 2744 of the Pennsylvania Rules of Appellate Procedure, the
Court may award reasonable counsel fees “if it determines that an appeal is
frivolous or taken solely for delay or that the conduct of the participant against
whom costs are to be imposed is dilatory, obdurate or vexatious.” Pa.R.A.P. 2744.
“[A]n appeal is not frivolous merely because it lacks merit. . . . Rather, the appeal
must have no basis in law or in fact.” In re Appeal of Dunwoody Vill., 52 A.3d
408, 424 (Pa. Cmwlth. 2012). We have explained that “[s]uch a high standard is
necessary to avoid discouraging parties from bringing appeals due to fear of being

       6
         Section 39.3 was added by Section 4 of the Act of December 14, 1992, P.L. 859.
       7
          We note, however, that even if Appellant’s Motion to Redeem was intended as a
petition to set aside the sale, it, too, would have been untimely. Under Section 39.3 of the
MCTLA, “[a]ll parties wishing to contest the validity of any sale . . . , including the sufficiency
of any notice, . . . must file a petition seeking to overturn the sale . . . within three months of the
acknowledgement of the deed to the premises by the sheriff.” 53 P.S. § 7193.3.



                                                  9
sanctioned.” Id. Whether to assess sanctions is within the Court’s discretion.
Smith v. Pa. Bd. of Prob. & Parole, 539 A.2d 55, 57 (Pa. Cmwlth. 1988).
Although we understand the City’s frustration in responding to Appellant’s
arguments, we cannot find Appellant’s appeal was frivolous, brought solely as a
delay tactic, or Appellant’s conduct was dilatory, obdurate, or vexatious.
Therefore, although we affirm the trial court’s Order, we decline to assess
sanctions.



                                    _____________________________________
                                    RENÉE COHN JUBELIRER, Judge




                                      10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia                    :
                                        :
                   v.                   :   No. 1208 C.D. 2018
                                        :
Kenneth Colter                          :
                                        :
Appeal of: Gordon Parks                 :

                                  ORDER


      NOW, August 20, 2019, the Order of the Court of Common Pleas of
Philadelphia County, dated May 2, 2018, is AFFIRMED.              The City of
Philadelphia’s request for sanctions is DENIED.



                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge